Citation Nr: 1202154	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for chronic renal disease, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of lower extremities, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral arterial disease (PAD) of the lower extremities.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a bilateral foot disorder.

8.  Entitlement to service connection for Gilbert's syndrome.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to April 1955.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision rendered in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied entitlement to service connection for anemia, type II diabetes mellitus, chronic renal disease, peripheral neuropathy of lower extremities, peripheral arterial disease of the lower extremities, hypertension, bilateral foot disorder, and Gilbert's syndrome.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in February 2010.  A transcript of that hearing is of record.

In February and September 2011, the Board requested opinions from an independent medical expert (IME) pursuant to 38 C.F.R. § 20.901(d) (2011).  Those opinions were obtained and associated with the VA claims file in April and October 2011.  After each opinion was procured, the Veteran and his representative were provided a copy of the IME opinions and provided a period of 60 days to respond.  In July 2011, the Veteran and his representative responded that he was submitting additional evidence and waiving the right to have his case remanded to the RO for review of the evidence he was submitting.  In November 2011, the Veteran and his representative responded that there was no further argument or evidence to submit, instructing the Board to immediately proceed with the adjudication of the appeal.

In January 2008 and June 2009 statements, the Veteran respectively discussed suffering from an eye disorder and a heart disorder, to include stent placement in the right coronary artery, that were casually related to active service.  The Board notes that these matters were raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, anemia is causally related to events during active service.

2.  Resolving all doubt in the Veteran's favor, type II diabetes mellitus is causally related to events during active service.

3.  Resolving all doubt in the Veteran's favor, chronic renal disease is causally related to events during active service.

4.  Resolving all doubt in the Veteran's favor, peripheral neuropathy of lower extremities is causally related to events during active service.

5.  Resolving all doubt in the Veteran's favor, peripheral arterial disease of the lower extremities is causally related to events during active service.

6.  Resolving all doubt in the Veteran's favor, hypertension is causally related to events during active service.

7.  Resolving all doubt in the Veteran's favor, a bilateral foot disorder is causally related to events during active service.

8.  Resolving all doubt in the Veteran's favor, Gilbert's syndrome is causally related to events during active service.


CONCLUSIONS OF LAW

1.  Anemia was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Type II diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Chronic renal disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  Peripheral neuropathy of lower extremities was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  Peripheral arterial disease of the lower extremities was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

7.  A bilateral foot disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

8.  Gilbert's syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for the claims herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Parenthetically, the Board notes that when service treatment records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including cardiovascular-renal disease (including hypertension), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim:  the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).


Factual Background 

The Veteran has asserted in multiple written statements as well as during his February 2010 hearing that his claimed disorders are related to either the consumption of heavily chlorinated water in service or to cold weather exposure while stationed in Korea.

The Veteran's DD Form 214 detailed that he was stationed in Korea.  His military occupational specialty (MOS) was listed as Clerk Typist. 

VA and private treatment records from multiple providers dated from 1973 to 2011 detailed findings of elevated cholesterol, anemia, type II diabetes mellitus, chronic renal disease, peripheral neuropathy of lower extremities, peripheral arterial disease of the lower extremities, hypertension, bilateral foot disorder, and Gilbert's syndrome.  Significantly, in a report dated in March 1973, W.L.S., M.D., described the Veteran as experiencing significant health problem related to metabolism of cholesterol and related substances.

In support of his claims, the Veteran, who has a medical background and is a licensed nutritionist, has provided numerous documents, including internet articles and medical literature concerning the negative effects of chlorine ingestion.  

In a November 2008 statement, T. H., M.D., PhD, a nephrologist, opined that it was possible that the Veteran's metabolic derangements may be due to exposure to heavily chlorinated water.

In April 2009, a VA medical opinion was requested regarding the nature and etiology of the Veteran's claimed disorders.  The VA examiner, a clinical director of administrative medicine, found the medical literature submitted as of April 2009 in the claims file to be unpersuasive, offering an opinion that "[i]t is much more likely that standard risk factors-including obesity. . .-can explain the [V]eteran's development of metabolic problems."

However, after the VA medical opinion was rendered, the Veteran submitted additional private opinions (see revised November 2008 opinion of T. H., M.D. and May 2009 opinion of J. Z., M.D., vascular/interventional radiology) indicating that "it is at least as likely [as] not that his metabolic derangements may be due to the exposure of heavily chlorinated water".  While these opinions are rather speculative in nature, using the phrase "may be due to," the Veteran also submitted a May 2009 statement from K. K., M. D., a cardiologist and professor of medicine, which indicated that his "understanding of the literature concerning significant chloride exposure which occurred in the Korean War for this [V]eteran is that it is at least as likely as not to develop significant metabolic derangements."  The physician however did not identify/explain "metabolic derangements," to include the significance, if any, of the effect a metabolic derangement would have on developing any of the Veteran's claimed disorders or provide any rationale for his conclusions.

In February 2011, the Board requested an IME opinion as whether the Veteran had metabolic derangements related to (a 50 percent probability or higher) the consumption of highly chlorinated water in service and, if so, whether any of the Veteran's claimed disorders were related to (a 50 percent probability or higher) his metabolic derangements.  If it was found that the Veteran did not have metabolic derangements related to the consumption of chlorinated water in service, the physician was requested to provide an opinion as to whether the Veteran's disorders were otherwise related (a 50 percent probability or higher) to the consumption of chlorinated water in service or cold weather exposure in Korea.

In an April 2011 IME opinion, a physician with a specialty in internal medicine, M. K., M.D., detailed his extensive review of the record.  Initially, he appeared to reflect that diabetes mellitus and renal failure were metabolic derangements.  However, he later stated his belief that it was not at least as likely as not (less than 50 percent) that the Veteran had metabolic derangement due to exposure to chlorinated water.  It was noted that the Veteran's other medical conditions (anemia, type II diabetes mellitus, chronic renal disease, peripheral neuropathy of lower extremities, peripheral arterial disease of the lower extremities, hypertension, bilateral foot disorder, and Gilbert's syndrome) were less likely as not due to chlorinated water.  He further opined that the Veteran has at least as likely as not developed neuropathy due to cold exposure, as there was an established associated between cold exposure and nerve injuries.

The Veteran subsequently submitted two additional private medical opinions.  A June 2011 opinion by S.T., M.D., FACC, which stated that "in reviewing the Veteran's history and known exposure to heavily chlorinated [water], although . . . PAD [is] very prevalent in our society, I would say that it is fairly likely that this exposure may have contributed in part to his disease state."  Additionally, in a statement dated in June 2011, K. K., M. D., reiterated his earlier opinion that "significant chloride exposure occurring during the Korean War for this Veteran is 'at least as likely as not' to developed significant metabolic derangement."  

Thereafter, in September 2011, the Board found that the April 2011 IME required clarification.  The Board requested that the same physician of internal medicine revisit his April 2011 IME opinion and furnish an opinion illuminating his rationale and conclusions with regard to whether the Veteran had metabolic derangements related to the consumption of chlorinated water in service, whether any of the Veteran's claimed disorders were considered metabolic derangements, and whether the claimed disorders were at least as likely as not (a 50 percent probability or higher) related to the consumption of chlorinated water in service or to cold weather exposure in Korea during service.

In his October 2011 addendum IME report, the same physician, M. K., M.D., stated that he changed his opinion after his review of the file, to include the new evidence added to the file with convincing points discussed by other physicians.  He explained that metabolic derangement was a loose term referring to any abnormality in metabolism which could lead to disease state.  He discussed that metabolic syndrome (a combination of obesity and any two other findings (hyperlipidemia, hyperglycemia, hypertension, and protein in urine)) increased the chance of developing diabetes, renal failure, coronary artery disease, and heart attacks.  It was found that all of the problems the Veteran presented were somehow related to underlying metabolic derangement and were associated with each other.  

While noting that the exact role of chlorinated water in causing metabolic derangement in human beings was not clear, he detailed that there was some good evidence that it could cause some metabolic derangement in animal models and probably in human beings.  He highlighted the fact that the Veteran's lipid abnormalities started back in 1973 and later developed the rest of the diseases favored the idea that his exposure to chlorinated water might have contributed to his metabolic derangement.  The physician concluded that the Veteran's metabolic derangement (constellation of his claimed diseases) was at least as likely as not associated with his exposure to chlorinated water.  He again stated that the Veteran at least as likely as not developed neuropathy and a bilateral foot disorder due to cold exposure. 

Analysis

As discussed above, post-service VA and private treatment records showed that the Veteran has been treated for anemia, type II diabetes mellitus, chronic renal disease, peripheral neuropathy of lower extremities, peripheral arterial disease of the lower extremities, hypertension, bilateral foot disorder, and Gilbert's syndrome.  Shedden element (1) is therefore met. 

Shedden element (2) is also satisfied as to these claims.  Specifically, the Veteran is clearly competent to recall drinking water that tasted and smelled of chlorine.  His statements to this effect are also deemed credible.  Reference is also made to a 1953 Journal of American Medical Association (JAMA) that discusses the high level of chlorine in the water that was used by service members in Korea.  The Board cannot find any competent evidence to refute the Veteran's assertion of having ingested highly chlorinated water during his active service in Korea.  However, it must be noted that exact levels of chlorination remain unknown though.  The Board also finds that the evidence of record supported the Veteran's asserted history of in-service exposure to cold weather while stationed in Korea.

In this case, there are conflicting medical nexus opinions concerning the etiology of the Veteran's claimed disorders.  The Board acknowledges the negative medical opinions of a VA examiner in the April 2009 VA examination report of record as well as the April 2011 IME report.  However, based on the findings in the November 2008, May 2009, and June 2011 private medical opinions as well as the October 2011 IME report, and the Veteran's credible and longstanding statements concerning chlorine ingestion and cold weather exposure during service, the Board concludes that there is support for the conclusion that the Veteran's claimed disorders are causally related to events during active military service.  Crucially, after a review of all evidence of record, the IME physician changed his findings and determined that the Veteran had metabolic derangement (the constellation of all his claimed diseases) that was at least as likely as not associated with his exposure to chlorinated water.  He also repeatedly opined that the Veteran had at least as likely as not developed neuropathy and a bilateral foot disorder due to cold exposure.  After consideration of all of the evidence, the Board finds it is as likely as not that the Veteran's claimed disorders were incurred as a result of events during active military service.  Thus, Shedden element (3) is found to be satisfied. 

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise with regard to these claims.  Therefore, with application of the benefit of the doubt doctrine, service connection for anemia, type II diabetes mellitus, chronic renal disease, peripheral neuropathy of lower extremities, peripheral arterial disease of the lower extremities, hypertension, bilateral foot disorder, and Gilbert's syndrome is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeals are granted. 


	(Continued on next page)



ORDER

Entitlement to service connection for anemia is granted.

Entitlement to service connection for type II diabetes mellitus is granted.

Entitlement to service connection for chronic renal disease is granted.

Entitlement to service connection for peripheral neuropathy of lower extremities is granted.

Entitlement to service connection for peripheral arterial disease of the lower extremities is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a bilateral foot disorder is granted.

Entitlement to service connection for Gilbert's syndrome is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


